DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 11- 12 recites the limitation “the second threshold being less than the first threshold”, this was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention. Furthermore, paragraph [0044] of the US PGPUB specification indicates that “the second threshold value may be the same as the first threshold value”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/150825 (Amagai). 

Regarding claim 1, Amagai teaches a precharge controller (Fig. 1 power supply device) comprising: a main contactor provided on a power supply path from a battery to a load (Fig. 1 shows the first main relay 14 ie. main contactor provided on a power supply path from battery 11 to a load 12) [0010];

a precharge contactor connected in parallel with the main contactor via a current limiting resistor (Fig. 1 precharge relay 16 ie. precharge contactor connected in parallel with first main relay 14 ie. Main contactor via precharge resistor 17 ie. current limiting resistor) [0011-0012];
a current sensor configured to detect an electric current flowing in a portion of the power supply path on a battery side of the main contactor and the precharge contactor (Fig. 1 current sensor 19 configured to detect an electric current flowing in a portion of the power supply path on a battery side of first main relay 14 ie. main contactor and the precharge relay 16 ie. precharge contactor)
[0010-0012]; and a control unit configured to control a start of power supply from the battery to the load (Fig. 1 control device 10 controls the current input/output to/from the battery 11 by acquiring the current information detected by the current sensor 19) [0013]
(i) by closing the precharge contactor first for precharging the capacitor (at time t0 the precharge relay 16 is closed thereby indicating that the precharge contactor is closed first for precharging the smoothing capacitor 13) [0016] and
(ii) by subsequently closing the main contactor upon completion of the precharge of the capacitor for allowing a drive of the load (first main relay 14 subsequently closing upon completion of smoothing capacitor 13 for allowing a drive of the load 12) [0029], wherein, the control unit starts the precharging when a detected current detected by the current sensor is equal to or lower than a predetermined current (when the precharge relay 16 is closed and current equal to a predetermined current starts flowing thereby starting the precharging at t0 where the current is equal to Ebat/R, and according to Fig. 2-4 it is shown that current at t1 is less than predetermined current Ebat/R) [0020-0025], and

falls thereafter to be equal to or lower than a second threshold value for a precharge completion determination (when the current is equal to or less than the threshold current Ifin it is determined that the precharge is completed) [0029-0033].

Regarding claim 2, Amagai teaches wherein the control unit is configured to prohibit the precharge based on a determination that the current sensor is broken when the detected current before starting the precharge is not equal to or lower than the predetermined current (precharge is prohibited when there is a short circuit abnormality or circuit disconnection abnormality determination when the detected current before starting precharge is not equal to or lower than the Ebat/R) [0016-0018, 0022-0025, 0028-0032].

Regarding claim 3, Amagai teaches wherein the control unit is configured to stop the precharge based on a determination that the current sensor or the power supply path has abnormality when the detected current stays under/below the first threshold value for at least first determination period after starting the precharge (when abnormality has occurred the precharge is stopped based on a determination that the current sensor or power supply path has a short or abnormality
when the detected current remains under Ebat/R at t0 for the first determination period after starting the precharge) [0016-0018, 0022, 0028-0032]. 



Regarding claim 5, Amagai teaches wherein the control unit starting the precharging occurs upon a condition being satisfied (at time t0 the precharge relay 16 is closed thereby indicating that the precharge contactor is closed first for precharging the smoothing capacitor 13) [0016] that the detected current detected by the current sensor is equal to or lower than the predetermined current (current sensor detect that the current rise to be equal to Ebat/R) [0016-0018, 0027-0029].

Regarding claim 6, Amagai teaches wherein the control unit starting the precharging occurs after a condition is satisfied (at time t0 the precharge relay 16 is closed thereby indicating that the precharge contactor is closed first for precharging the smoothing capacitor 13) [0016] that the detected current detected by the current sensor is equal to or lower than the predetermined current (current sensor detect that the current rise to be equal to Ebat/R) [0016-0018, 0027-0029].

Regarding claim 7, Amagai teaches the control unit starting the precharging occurs at an initial time (Fig. 2 shows time t=0 ie. initial time where precharging starts), and 

	at second time later than the initial time, the detected current detected by the current sensor rises to be equal to or greater than first threshold value for the precharge performance determination (second time t=t0 later than the initial time the detected current rises to be equal to or greater than Ebat/R ie. first threshold value for the precharge performance determination) [0016], and 
	at a third time later than the second time, the detected current detected by the current sensor falls to be equal to or lower than the second threshold value for the precharge completion determination (at t1 ie. third time later than t0 ie. second time, the detected current as shown in the graph of Fig. 2 as sensed by current sensor falls to be equal to or lower than threshold current Ifin it is determined that the precharge is completed) [0029-0033]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/150825 (Amagai) in view of US 2019/0143830 (Makino).

Regarding claim 8, Amagai teaches claim 1. 

	However, Makino teaches the predetermined current is different from the first threshold value for the precharge performance determination (Ipre being 0A ie. predetermined current value is different from I0 which is the first threshold value for precharge performance determination) [0052-0055, 0089]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined current to be a different value from the first threshold value in order to determine the precharge current as was sent to charge the smoothing capacitor. 

Claims 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0143830 (Makino) in view of US 2016/0042900 (Ozaki).

Regarding claim 9, Makino teaches a precharge controller configured to control a system (Fig. 1 shows ECU 25 controlling a system) [0027-0036], the system including: 
a positive switch (Fig. 1 shows second main contactor 18), 
a negative switch (Fig. 1 shows main contactor 17),
 a precharge series including a precharge switch and a resistor (Fig. 1 shows pre-charge contactor 20 ie. precharge switch and resistance element 21 ie. resistor in series) [0028, 0033, .0040], 
the precharge series being in parallel with the negative switch (Fig. 1 shows the precharge series in parallel to main contactor 17 ie. negative switch),
 a smoothing capacitor (Fig. 1 shows smoothing capacitor 19) [0031], 

 and 
a current sensor configured to sense a return current returning to a power source (Fig. 1 shows current sensor 23 configured to sense a precharge current Ipre ie. return current returning to a battery pack 6 ie. power source) [0034], 
the precharge controller (Fig. 1 shows ECU 25) comprising: 
a processor (ECU 25 comprises central processing unit) [0036]; and 
a non-transitory computer-readable storage medium (storage device in the ECU 25) [0036], 
wherein the precharge controller is configured to perform a precharge process including: 
(i) determining the return current is less than or equal to an abnormality determination value (Fig. 2 shows that Ipre ie. return current is less than or equal to 0A ie. abnormality determination value), 
(ii) starting the precharge process by turning on the precharge switch, and turning on the positive switch sequentially (precharging starts when the precharge switch 20 and the second main contactor 18 ie. positive switch is turned on sequentially) [0005, 0040]; and 
(iii) determining whether the return current is greater than or equal to a first threshold (determining whether or not Ipre greater than or equal to first threshold I0) [0089].
	However, Makino does not explicitly teaches starting the precharge process by turning on the precharge switch, and then turning on the positive switch.
	However, Ozaki teaches teaches starting the precharge process by turning on the precharge switch, and then turning on the positive switch (control device 20 controls the 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to control the switching sequence as taught by Makino to be such that the precharge switch is switched on to start the precharge process before the positive switch is turned on as taught by Ozaki in order to ensure efficient precharging of the smoothing capacitor. 

Examiner’s Note: Application’s specification states that SMR-P 28 (precharge switch) and SMR-B 22 (positive switch) are switched on at the same time in order to start pre-charge [0040] thereby indicating that it would be obvious to change the switching sequence of Makino which also teaches switching the precharge and positive switch together. 



Regarding claim 12, Makino teaches wherein the precharge process further includes: 
determining that the return current is greater than or equal to a first threshold (Fig. 3 shows the Ipre ie. return current is greater than or equal to I0 ie. first threshold) [0049-0050], 
determining that the return current is less than or equal to a second threshold (Fig. 3 shows Ipre ie. return current is less than or equal to 0A ie. second threshold in cases of normal circuit situation) [0052-0055],
 the second threshold being less than the first threshold (Fig. 3 shows that 0A ie. second threshold being less than I0 ie. first threshold) [0069], 
.


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0143830 (Makino) in view of US 2016/0042900 (Ozaki) further in view of WO 2013/150825 (Amagai).

Regarding claim 10, Makino teaches wherein the precharge process further includes:
 determining that the return current is not greater than or equal to the first threshold (Fig. 8 s23 step shows when Ipre ie. return current is not greater than or equal to I0 ie. first threshold) [0089], 
determining that a first determination time has passed after starting the precharge process (Fig. 8 s26 step shows that a first determination time has passed after starting the precharge process) [0090-0091], 
determining that a first abnormality has occurred in at least one of the voltage sensor or a power supply path (Fig. 8 s27 and s29 steps show that abnormality has occurred in the power supply path in ways of open circuit failure) [0090-0092], and 
canceling the precharge process (Fig. 8 s29 shows inhibit retry to precharge indicating that precharge process is cancelled and ends the routine)  [0083-0084, 0090-0092] by turning off the 
	However, Makino and Ozaki does not teach turning off positive switch when precharge process is completed. 
	However, Amagai teaches turning off positive switch when precharge process is completed [0022]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have positive switch turned off when precharge process is completed in order to ensure that charging the smoothing capacitor is stopped. 

Regarding claim 11, Makino teaches wherein the precharge process further includes: 
determining that the return current is greater than or equal to a first threshold (Fig. 3 shows the Ipre ie. return current is greater than or equal to I0 ie. first threshold) [0049-0050],
determining that the return current is not less than or equal to a second threshold (Fig. 3 shows Ipre ie. return current is not less than or equal to 0A ie. second threshold in cases of minor short circuit) [0052-0055],
 the second threshold being less than the first threshold (Fig. 3 shows that 0A ie. second threshold being less than I0 ie. first threshold) [0069], 
determining that a second determination time has passed after the start of the precharge process, 
determining that a power consumption abnormality has occurred (after Tout ie. second determination time has passed after the start of the precharge process as shown in Fig. 3-5, Fig. 5 step s14), and 

However, Makino and Ozaki does not teach turning off positive switch when precharge process is completed. 
	However, Amagai teaches turning off positive switch when precharge process is completed [0022]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have positive switch turned off when precharge process is completed in order to ensure that charging the smoothing capacitor is stopped. 

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive regarding claims 1-8.

Applicant presents that Amagai does not teach each and every feature of the independent claim 1. 
1st Feature:
Applicant explains that independent claim 1 describes a condition for precharging, that condition being that the detected current is equal to or lower than a predetermined current. 
Examiner disagrees with the Applicant, since Amagai teaches the condition for precharging to be started when the detected current as shown in Fig. 2 to be less than or equal to Ebat/R in the event when precharge relay 16 and second main relay 15 are closed at t0 [0020], Examiner 
Examiner specified the moment in time when precharge relay 16 was closed to be the moment when the current was still less than or equal to Ebat/R ie. predetermined current [0020]. 

2nd Feature: 
Applicant presents that once the precharge starts at time t0 in Amagai, the detected current never rises. 
However, the Examiner would like to point out as shown in Fig. 2-4 of Amagai the detected current rises from 0 to Ebat/R at time t0 when the precharge relay is turned on and the precharge begins. 
As noted by the Applicant in paragraph [0016] of Amagai “the charging current gradually decays as the smoothing capacitor 13 is charged” is true and separate from when the detected current rises to Ebat/R same as when in Fig. 3 of the application current sensor detected current rises at time t1. 
Applicant presents that precharging is complete after the start of the precharging and thereby, the detected current rising must occur at a time after time t0, which is noted above is the start of precharging. 

However, the Examiner would like to point out that precharging in Amagai is completed as the detected current approached 0A as shown in t2 of Fig. 2 which is after t0 when the precharging starts. Thereby the rejection stands. 

rd Feature: 
Applicant submits that Amagai fails to disclose that current rises to be equal to or greater than a first threshold value for a precharge determination performance determination thereafter determining that the detercted current falls to be equal to or lower than a second threshold value for a precharge completion determination. 
However, Examiner disagrees because Fig. 2 of Amagai shows the current rises to be equal to Ebat/R and then falls to be equal to or lower than Ifin whereby it is determined that the precharge is completed [0029-0030]. 
Thereby the sequence is disclosed. The rejection stands. 

Interview Summary: 
Applicant representative displays the argument that Fig. 2 of Amagai does not disclose a condition before “the second main relay 15 and precharge relay are closed at time t0” and alleges that “the examiners stated that no such language is presented in independent claim 1”. 
However, in claim 1 the limitations do not reflect a time before the pre-charging starts and that is furthermore true in the specification of the application. The limitation as claimed currently is taught by Amagai. 

Furthermore, the Applicant representative presents that the “lower than a predetermined current” feature is distinguishing over Amagai. 
However, the Examiner would like to point out that Amagai teaches the start of the precharging when the precharge relay is turned on and the detected current shoots up from 0A to Ebat/R. The 

Regarding claim 5, the Examiner has rejected the claim in the above rejection. 
Regarding claim 6, the Examiner has rejected the claim in the above rejection. 

In response to the representative’s argument that Amagai fails to disclose determining that precharging is complete when, after the start of the precharging, the detected current rises to be equal to or greater than a first threshold value, it was stated that Amagai shows the start of the precharge at t0 and the end of the precharge AFTER the start of the precharge since it is inherent that the end of the precharge would come AFTER the start of the precharge and that further timing feature is not recited in claim 1. 
Applicant indicates that precharging is complete occurs after the start of precharging; not at the time of the start of precharging (at time t0 in Amagai). 
However, the Examiner disagrees because Amagai indicates that precharge is complete when the detected current is less than or equal to Ifin which occurs at a time later than t0 which is when the precharge starts. 
Regarding claims 7-8 see the above rejection. 
No agreement was reached during the interview. 

Applicant’s arguments with respect to claim(s) 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836